Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed on 12/22/2021.  

Response to Amendment
The amendment received on 12/22/2021 has been entered and considered in full.

Allowable Subject Matter
Claims 1-20 are allowed for the same reasons given in the Notice of Allowance dated 09/27/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D SHIN whose telephone number is (571)431-0718. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 5712727778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/BRIAN D SHIN/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667